Title: Bidé de Chavagnes to John Adams: A Translation, 10 December 1781
From: Chavagnes, Bidé de
To: Adams, John



On board the Royal Louis, 10 December 1781
My dear sir

The interest I take in you and your health, as well as that of your dear family, is too sincere and constant to keep me from writing to you and to ask you for any news. Also, I would like to reiterate my sentiments of at­tachment that you, yours, and your compatriots have inspired in me. I wrote you at Paris a while ago, but you apparently did not receive my letter, which expressed just how much I was aware of the happy events and success against Lord Cornwallis. Accept my personal congratulations. If Mr. Sartine, to whom I am infinitely obligated, had remained at the ministry, I would have been able to contribute myself by commanding a ship, or at least a large frigate, in the successful and good operations. But your poor little captain Chavagnes cannot obtain either a commanding post or a leave to go to Paris. He is going to a ship as second in command. I just left the Bien Aime and am now on the Royal Louis heading, I believe, for Cadiz to join the Spanish. A good peace for America will give you happiness, and will give happiness to Madame Chavagnes and me. I would be even happier if I could return you and your dear little family back to Boston, happy and healthy. If this could one day happen, it would give me great pleasure. I continue today, and will in the future, in assuring you of my sincere and lasting devotion with which I have the honor to be, my dear sir, your very humble and very obedient servant

Bidé de chavagnes capne. des vaux. du roy


My address is on board the said vessel bound for Cadiz.
Remembrances and compliments to Messrs. Dana and Thaxter.

